Citation Nr: 1315169	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  08-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral foot disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel  


INTRODUCTION

The Veteran served on active duty service from January 2004 to December 2004 and from August 2008 to August 2009, and had a period of Active Duty Training (ACDUTRA) from January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in October 2010 for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss or tinnitus disability causally related to his active duty service.

2.  The Veteran does not have a current low back disability causally related to his active duty service.

3.  Pes planus was noted upon entry into service.

4.  The Veteran's pes planus did not increase in severity during service.    


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Low back disability was not incurred in or aggravated by service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Pes planus was not incurred in or aggravated by service.  38 U.S.C.A.               §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in April 2007 and August 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in April 2007, which was prior to the July 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The April 2007 and August 2009 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) are associated with the file; however, the Board notes that a complete set of STRs could not be obtained.  Multiple attempts were made by the RO to obtain these records.  In April 2012, the Veteran was sent notice, to which he did not respond.  In May 2012, the AMC made a formal finding of unavailability.  

Additionally, the Veteran was scheduled for a VA examination in November 2011 pursuant to Board remand.  The claims file documented that the Veteran failed to appear at this examination, noting that he had withdrawn his claims.  The RO attempted to contact (by letter and phone) the Veteran three times to determine if in fact he did wish to withdraw his claims.  There was no response.  The Board notes that the RO did verify the Veteran's address.

When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.        38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claim for service connection must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA. See Wood v. Derwinski, 1 Vet.App. 190 (1991).

Additionally, the Veteran was also afforded the opportunity to give testimony before the Board.  He did not report for his scheduled hearing.  His hearing request was deemed withdrawn in the October 2010 Board decision.  Thus, the Board finds that the record as it stands include adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See 38 U.S.C.A. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss (organic disease of the nervous system) and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  Here, the Board notes that the Veteran was awarded the Combat Action Badge in September 2005.  Thus, engagement in combat is conceded and the presumption attaches.  

In reaching the below determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran maintains that his hearing was damaged as a result of combat action and as a result of a 2003 inservice injury.  The evidence of record regarding his hearing is limited.  On September 2002 entrance examination, no complaints, treatment or diagnoses of anything pertaining to his ears were noted.  On entrance report of medical history, the Veteran expressly denied hearing loss or ear trouble.

On January 2004 hearing test, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
5
5
10

This audiometry does not show hearing loss disability as defined in 38 C.F.R           § 3.385.

On November 2004 post-deployment assessment, the Veteran again expressly denied ringing in his ears, and noted that he was in very good health and did not develop any medical problems during his deployment.  A November 2004 report of medical assessment noted no medical problems or injuries during service.

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Here, service audiometry revealed no hearing loss disability.  In addition, the Veteran expressly denied ear ringing at post-deployment assessment and a separation medical assessment further noted no medical problems or injuries.  Since service, there is no medical evidence showing complaints or treatment relating to the Veteran's ears, nor are there current diagnoses of hearing loss or tinnitus.  It is unfortunate that the Veteran failed to report for a VA examination scheduled to assist him with his claims.  As noted earlier, the Board must proceed based on the evidence currently of records.  Thus, the Board finds that the Veteran does not have a current hearing loss or tinnitus disability for which service connection can be granted.  

Regarding hearing loss, the record as it stands simply does not show current hearing loss disability as defined in 38 C.F.R § 3.385.  Should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal must be denied at this time.  

As for tinnitus, while the Veteran has claimed service connection for it, the preponderance of the evidence is against a finding of current tinnitus disability. Moreover, even if it is assumed for the sake of argument that he does have tinnitus, there is no persuasive evidence that it was manifested during service or is otherwise causally related to service.  The Board does not find the Veteran's statements regarding tinnitus since service to be credible because records contemporaneous to service show that the Veteran expressly denied ringing in his ears and show no ear problems.  This is an indication that tinnitus was not present then and it outweighs his recent assertions of tinnitus starting in service and continuing since then.  Moreover, no medical evidence relates tinnitus to service.  Thus, this appeal must be denied.

The Board acknowledges the combat presumptions, but notes that they cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Here, even if the Veteran's assertions as to hearing loss and tinnitus in service are accepted, there is no evidence to indicate that Veteran currently suffers from either hearing loss or tinnitus, or that either claimed disability has existed since service.
 
Low Back

The Veteran claims a low back disability as a result of combat action and a 2003 inservice injury.  

Service treatment records are silent for back related problems or symptomatology, or an inservice injury, with the exception of a November 2004 post-deployment assessment in which the Veteran noted back pain developed during his deployment.  The Board notes that the Veteran was not referred for orthopedic treatment.  Additionally, a November 2004 report of medical assessment noted no medical problems or injuries during service.  

After reviewing the evidence of record, the Board must conclude that service connection for low back disability is not warranted.  Here, there is no diagnosis of a back disability in service, including on the separation medical assessment.  Further, the Veteran is not currently receiving treatment for any diagnosed disability of the back.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statutes governing Veteran's benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of a low back disability.

In addition, the Board again notes that the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A.           § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Board has also considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed a claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board again notes, however, that no evidence of record reflects the presence of a diagnosed disability during that time frame.  Thus, in the absence of a current diagnosis, the other elements of service connection for the claim need not be addressed and the claim for service connection for a low back disability must be denied.  The Board again stresses that the Veteran failed to appear for a VA examination scheduled in connection with this claim. 

In reaching this conclusion, the Board has considered the Veteran's assertions of low back pain since service.  However, complaints of pain alone are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Further, the Veteran's opinion alone cannot create the link between his current symptoms and experiences during service; that is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  

In sum, because of the absence of a current diagnosis of a low back disability, the Board finds that the evidence is against a grant of service connection for a low back disorder.  

Bilateral Pes Planus

The Veteran asserts that his pes planus was related to a 2003 inservice injury and was aggravated by service.  The Board notes that on September 2002 reserve examination, mild, asymptomatic pes planus was noted.  Thus, the Board finds that the Veteran had preexisting pes planus, and service connection can only be established by a showing of aggravation.  The Board notes that because the Veteran is claiming an injury during his period of ACDUTRA, the presumption of soundness does not apply.  
  
While the Board acknowledges that the Veteran is competent to report pes planus, the Veteran did not report any aggravation of pes planus while in service.  Service treatment records show complaints for other issues, but not for pes planus.  In other words, there is no medical evidence suggesting any increase in the severity of the preexisting pes planus during service.  Moreover, although it is unclear whether the Veteran underwent clinical examination of the feet at the time of his separation medical assessment in November 2004 (as the report only stated that no medical problems or injuries during service were noted), in his contemporaneous post-deployment assessment, the Veteran did not report that he experienced any aggravation of pes planus.  In fact, the Veteran reported that his health post-service was very good and a referral for further medical care (to include orthopedic) was not indicated.  This is strong evidence suggesting that the Veteran himself did not believe that the preexisting pes planus increased in severity during service.

The Board acknowledges the combat presumption afforded to the Veteran; however, section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  Here, the Veteran made no statements during service that his preexisting pes planus was aggravated during service, even though he had the opportunity to do so and did in fact report other complaints on his post-deployment assessment.  It was not until later when he filed his claim seeking service connection that he made such claim.  Thus, although the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions are accepted despite the lack of supporting documentation in service treatment records, the Veteran's opinion alone cannot create the link between his current symptoms and experiences during service; that is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  

Based on the available evidence, the Board finds that the Veteran had pes planus at the time of entry into service.  There is no persuasive evidence to show an increase in severity during service.  The appeal is denied.


ORDER

The appeals for service connection for hearing loss and tinnitus disability are denied.

The appeal for service connection for a low back disability is denied.

The appeal for service connection for pes planus is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


